IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,307-01


                  EX PARTE JERMEY ALGONON WILLIAMS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1419256 IN THE 183RD DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession of a

controlled substance, and was sentenced to three years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that his plea was involuntary because the substance he possessed was

tested after his plea and found not to contain MDMA, the controlled substance Applicant pleaded

guilty to possessing.   Applicant is entitled to relief. Ex parte Mable, 2014 Tex. Crim. App. LEXIS

974 (Tex. Crim. App. Sept. 17, 2014). Applicant cannot be said to have entered his plea knowingly
and intelligently while operating under a misunderstanding regarding the facts and relevant

circumstances of the case. Relief is granted. The judgment in Cause No. 1419256 in the 183rd

District Court of Harris County is set aside, and Applicant is remanded to the custody of the Sheriff

of Harris County to answer the charges against him. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 19, 2014
Do not publish